Citation Nr: 1725789	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-28 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating greater than 20 percent for degenerative disc disease (DDD) with facet arthritis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted the Veteran's claim of service connection for degenerative disc disease with facet arthritis of the lumbosacral spine, assigning a 20 percent rating effective July 23, 2010.  The Veteran disagreed with this decision in August 2011, seeking a higher initial rating for his service-connected degenerative disc disease with facet arthritis of the lumbosacral spine.  He perfected a timely appeal in October 2012. 

A videoconference Board hearing was held at the RO in September 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This matter was previously remanded in December 2015 and September 2016 for further development of the record. 


FINDING OF FACT

The Veteran has thoracolumbar flexion to not less than 40 degrees (when considering painful motion) and there is no ankylosis of that spinal segment; he has no sensory or motor impairment of any peripheral nerve of either lower extremity; and he does not have incapacitating episodes of lumber DDD. 



CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for lumbar spine DDD with facet arthritis are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

This appeal arises from the Veteran's timely disagreement with the disability rating assigned following a grant of service connection; thus, no additional notice is required regarding this downstream element of a service connection claim. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103 (a) notice is no longer required). 

As to VA's duty to assist, all necessary development has been accomplished. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided multiple VA examinations in connection with his claims, including most recently in November 2016.  These examinations and their associated reports were adequate.  Together, along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims. 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has argued that the VA examinations of records are inadequate or that VA filed to obtain relevant evidence. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the Veteran's lumbar strain disability, the Board has considered the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

The Board acknowledges that the 2011 and 2014 VA examination reports discussed below did not address passive range of motion and nonweight-bearing studies as required by Correia, supra.  However, the examinations specified that there was evidence of pain with active range of motion and range of motion studies of the lumbar spine were conducted in flexion, extension, lateral flexion, and lateral rotation.  Repetitive use testing was also conducted.  Further, although all range of motion measurements were performed under active, weight-bearing motion, the Board finds that it is reasonable that any clinician-assisted passive, non-weight bearing motion would reveal greater range of motion.  This type of motion would be less beneficial to the Veteran's claim, and thus the absence of these clinician-assisted passive, non-weight bearing motion measurements are harmless errors.

With respect to the November 2016 VA examination, that examiner found that there was pain in the facet joints with standing and walking (i.e., weight bearing); the examiner did not identify any pain when the joint was used in non-weight bearing.  The examiner concluded that the Veteran's lumbar spine disability was best assessed by active range of motion; passive range of motion was not medically appropriate.  For these reasons, the Board finds that the November 2016 VA examination is in substantial compliance with applicable law and regulations, to include Correia, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances. 

Moreover, the Veteran has not alleged, and the record does not show, that the VA examinations are inadequate to decide his increased rating claim, nor has he otherwise argued that his range of motion would have been further limited if tested in such capacities.  Consequently, as he has not argued that the examinations of record are inadequate on such grounds, the Board need not address such matter further. Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); see Robinson v. Peake, 21 Vet.App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355   (Fed. Cir. 2009); cf. Scott, supra ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous.").

The Veteran was afforded a Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that the Board can adjudicate the claim based on the current record. 

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.


Increased Ratings, Generally 

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability. 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (when service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

DDD With Facet Arthritis of the Lumbosacral Spine

The Veteran's DDD with facet arthritis of the lumbosacral spine (hereinafter "lumbar spine disability") is rated in accordance with the following General Rating Formula for Diseases and Injuries of the Spine 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016):

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. 

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is accomplished to 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine. Id. 

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine. Id. 

The Note 1 following the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate Diagnostic Code.

The Note 2 following the General Rating Formula for Diseases and Injuries of the Spine provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of these motions and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. See also Plate V, 38 C.F.R. § 4.71a. 

The Note 3 following the General Rating Formula for Diseases and Injuries of the Spine provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

When the Veteran has incapacitating episodes associated with intervertebral disc syndrome, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2016).

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  Ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion must be considered, and painful motion of a joint with periarticular pathology is to be assigned at least a minimum compensable rating. 38 C.F.R. § 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  However, the holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59. 




Factual Background

The Veteran underwent VA spine/back examinations in February 2011, August 2014, and November 2016.  

During the February 2011 examination, the Veteran reported moderate flare-ups, occurring every 2 to 3 weeks, lasting 1 to 2 days.  After repetitive use or during a flare up, the Veteran reported that the range of motion and function of his low back was additionally limited by pain, weakness, and fatigability.  Objectively, gait and spinal contour were normal.  Flexion was to 70 degrees, extension to 30 degrees, and right and left lateral bending as well as rotation were to 25 degrees.  There was objective evidence of pain on active range of motion.  After repetitive motion, flexion was limited to 45 degrees, extension to 20 degrees, and right and left lateral bending as well as rotation were to 15 degrees.  Pain was the most important limiting factor with repetition.  Reflex, sensory, and motor examinations were all normal. 

The August 2014 VA examination reflected complaints of constant, dull low back pain, with radiation to the left thigh sometimes.  The Veteran reported that after doing yard work pain sometimes flared-up to an 8-9 out of 10.  It was controlled by muscle relaxants and pain medication.  During flare-ups, the Veteran reported that he could hardly stand or sit more than one hour.  Objective examination revealed forward flexion to 60 degrees, with painful motion beginning at 40 degrees; extension to 15 degrees, with pain beginning at 10 degrees; and right and left lateral bending as well as rotation to 15 degrees, with pain beginning at 10 degrees.  After repetition, flexion was to 45 degrees; extension to 10 degrees; and right and left lateral bending as well as rotation to 15 degrees.  Factors contributing to functional loss included less movement than usual, weakened movement, incoordination, pain on movement, interference with sitting/standing/weight-bearing, and lack of endurance.  Muscle strength testing, deep tendon reflexes, and sensory testing were normal throughout.  There was no evidence of radiculopathy or any other neurological abnormalities.  There was no ankylosis.  It was noted that the Veteran's low back pain had negatively affected his job as a correctional officer in the prison as he could hardly stand and watch the inmates at prison ground for more than one hour without a flare-up. 

During the November 2016 Back DBQ, the Veteran reported having flare-ups causing decreased range of motion, increased pain, and stiffness.  Objective examination revealed forward flexion to 90 degrees; extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 25 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 25 degrees.  Pain was noted in all planes of motion but did not result in or cause any functional loss.  There was no evidence of pain with weight-bearing; however, there was pain in the facet joints with standing and walking.  There was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Although the examination was not being conducted during a flare-up, the examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss during flare ups.  The examiner stated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare ups.  As the Veteran was not being examined during a flare up, the examiner was unable to express any functional loss in terms of range of motion.  There were no guarding and/or spasms.  Muscle strength testing, reflex examination, and sensory examination were normal throughout.  There was no evidence of radiculopathy or any other neurological abnormalities.  There was no ankylosis.  There was no IVDS.  The Veteran did not use any assistive devices.  An x-ray of the lumbosacral spine in February 2011 showed degenerative multilevel facet arthropathy and foraminal stenosis.  The low back disability did not impact work.  With respect to passive range of motion testing, the examiner stated the Veteran was best assessed by active range of motion and that passive range of motion testing was not medically appropriate.  

VA treatment records dated throughout 2015 reflect ongoing complaints of low back pain.  Private treatment records dated in 2015 reflect that the Veteran was assessed for physical therapy.  He reported pain between a 4 (best) and 8 (worst) out of 10.  Pain was aggravated with prolonged sitting.  He denied bowel/bladder problems or numbness.  Gait was normal.  Forward flexion was to 80 degrees; extension to 25 degrees; left lateral rotation and left side bend were to 60 degrees; and right lateral rotation and right side bend were to 75 degrees.  There was pain with extension and right lateral flexion.  The assessment was chronic low back pain due to probable facet dysfunction and general degenerative changes.  

Discussion

After a review of all the evidence, both lay and medical, the Board finds that an initial increased rating in excess of 20 percent for lumbar DDD with facet arthritis is not warranted for the entire rating period on appeal. 

Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating (i.e., forward flexion to 30 degrees or less).  Such factors that may additionally limit motion and function were considered and assessed by the VA examiners.  The VA examinations of record reflect, at worst, flexion to 40 degrees (with consideration of additional limitation due to pain). See August 2014 VA Examination.  The Veteran's flexion was also additionally limited after repetitive motion testing in February 2011 and August 2014, but only to 45 degrees.  There was no additional limitation after repetitive motion testing in November 2016. 

The evidence also does not show unfavorable ankylosis of the entire thoracolumbar spine as required by a 40 percent disability rating.

In short, the objective findings described above do not approximate forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis and, thus, the assignment of a higher rating on the basis of limitation of motion is not warranted. 

In so finding, the Board acknowledges the Veteran's complaints of pain and functional loss as a result of low back pain, notably his increased pain, stiffness, and functional limits during flare-ups caused by increased amounts of physical activity and prolonged sitting and standing. See VA Examination Reports and Hearing Transcripts.  However, the overall disability picture does not suggest that, even with flare-ups, the lumbar spine disability warrants a rating in excess of the currently assigned rating.  In this regard, the November 2016 examiner indicated that he was unable to describe flare-ups in terms of range of motion because the Veteran was not being examined during a flare-up.  Indeed, common sense dictates that it would be infeasible for an examiner to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups to the requisite degree of medical certainty if the Veteran is not currently experiencing a flare-up.  Crucially, a higher rating cannot be based on medical speculation and certainly not lay speculation. 38 C.F.R. § 3.102 (2016).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating. Id.  

Based on this record, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the Veteran's lumbar spine disability under 38 C.F.R. § 4.40 and 4.45.  The current 20 percent rating adequately compensates the Veteran for any functional impairment attributable to his service-connected lumbar spine disability. See 38 C.F.R. §§ 4.41, 4.10 (2016).

As to any associated neurological impairment, VA examinations throughout the appeal period have been consistently negative for findings of radiculopathy or any other associated neurological abnormalities or impairment of the lower extremities, bowel, or bladder. See February 2011, August 2014, and November 2016 Examination Reports.  Accordingly, separate ratings are not warranted in this regard.  

As to incapacitating episodes due to IVDS, the 2011, 2014, and 2016 VA examinations and contemporaneous outpatient/private treatment records do not demonstrate that there were any episodes that required bed rest prescribed by a physician and treatment by a physician.  In fact, the Veteran denied incapacitating episodes during examination in February 2011, and VA examiners in August 2014 and November 2016 expressly found that IVDS and incapacitating episodes were not present.  Thus, a higher rating is not warranted based on intervertebral disc syndrome. See 38 C.F.R. § 4.17a, DC 5243.

The Board recognizes the Veteran's assertions that his symptoms have increased and the Board finds him competent and credible to assert observable symptoms.  However, in this particular instance, the Board places greater probative value on the objective clinical findings which do not support an increased disability rating.  In this regard, the competent and probative evidence of record does not indicate significant functional loss attributed to the Veteran's low back complaints nor are incapacitating episodes shown.  Accordingly, the 20 percent rating for the back adequately represents any functional impairment attributable to the disability. See 38 C.F.R. §§ 4.41, 4.10 (2016). 

For all the foregoing reasons, the preponderance of the evidence of record is against an initial rating in excess of 20 percent at any time during the pendency of the claim for the lumbar disability. Hart, supra; 38 C.F.R. §§ 3.102, 4.3.

Other Considerations 

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. 

In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  His most recent VA examinations reflect that he is currently employed as a corrections officer on a full-time basis.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


ORDER

An initial rating in excess of 20 percent for lumbar spine DDD with facet arthritis is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


